Citation Nr: 1013062	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  05-32 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
degenerative disc disease and degenerative joint disease, 
lumbosacral and thoracic spine.

2.  Entitlement to service connection for left sciatica, 
secondary to service-connected degenerative disc disease and 
degenerative joint disease, lumbosacral and thoracic spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to April 
1980.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina, which denied the benefits 
sought on appeal.

The Veteran testified before the undersigned Veterans Law 
Judge in July 2007.  A transcript of that hearing is in the 
record. 

When this case was previously before the Board in December 
2007, it was remanded for additional development.  The case 
is now before the Board for final appellate consideration.

The RO in Honolulu, Hawaii, has jurisdiction of the 
Veteran's claims file.  

A statement from the Veteran, dated in December 2009, was 
received by the Board into the record subsequent to issuance 
of the most recent supplemental statement of the case of 
record, issued earlier that same month.  There has not been 
RO review of the additional statement, and the Veteran did 
not provide waiver of RO review of the statement.  However, 
as the statement is essentially duplicative of contentions 
previously of record and considered by the RO, there is no 
prejudice to the Veteran by appellate consideration of the 
issues on appeal by the Board at this time.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

In the statement dated in December 2009, the Veteran 
contended that the service-connected disability at issue 
warranted a 100 percent rating due to the severity of 
associated symptomatology.  The Board finds that such 
statement may be reasonably construed as a claim for a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  In Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  Nevertheless, in this case, the Board 
notes that the Veteran has been awarded TDIU effective from 
June 15, 2002.  See rating decision dated August 17, 2002.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's 
degenerative disc disease and degenerative joint disease, 
lumbosacral and thoracic spine, result in unfavorable 
ankylosis of the entire spine.

2.  The Veteran's degenerative disc disease and degenerative 
joint disease, lumbosacral and thoracic spine, have not been 
shown to present an exceptional or unusual disability 
picture, to include marked interference with employment or 
frequent periods of hospitalization, so as to render 
impractical the application of the regular schedular 
standards.

3.  The Veteran's left sciatica has been shown by competent 
clinical evidence of record to be related to the Veteran's 
service-connected degenerative disc disease and degenerative 
joint disease, lumbosacral and thoracic spine.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for degenerative disc disease and degenerative joint 
disease, lumbosacral and thoracic spine, to include on an 
extra-schedular basis, have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5235-5243 (2009).

2.  Left sciatica was incurred as a result of service-
connected degenerative disc disease and degenerative joint 
disease, lumbosacral and thoracic spine.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

With respect to the Veteran's secondary service connection 
claim, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.  

With respect to the Veteran's increased evaluation claim, 
the VCAA duty to notify was satisfied by way of a May 2004 
letter sent to the appellant that fully addressed all 
necessary notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.

The criteria for assignment of an effective date and 
disability rating in the event of award of the benefit 
sought was provided in a March 2006 letter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  This was followed by readjudication 
in a December 2009 supplemental statement of the case.  

The VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board is aware that the May 2004 VCAA letter and an 
August 2008 VA duty to assist letter failed to inform the 
Veteran of any information and evidence not of record that 
was necessary to substantiate a claim for an extraschedular 
evaluation.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The Board finds that the presumption of prejudice created by 
the lack of VCAA notice as to an extraschedular evaluation 
has been overcome.  The Veteran has been represented by a 
service organization throughout the appeal.  Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error").  Further, the Veteran and 
his representative demonstrated actual knowledge of what was 
needed to substantiate a claim for an extraschedular 
evaluation during the July 2007 hearing before the 
undersigned Veterans Law Judge.  

Overall, these factors show that the notice deficiency with 
respect to an extraschedular evaluation did not affect the 
essential fairness of the adjudication, rebutting the 
presumption of prejudice.  For this reason, no further 
development is required regarding the duty to notify.

VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
medical records.  

The appellant was afforded VA medical examinations in 
October 2004 and October 2009.  38 C.F.R. § 3.159(c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA reports and 
opinions obtained in this case are more than adequate, as 
they are predicated on a reading of the Veteran's claims 
file and medical records, and the results of physical 
examinations.  They consider all of the pertinent evidence 
of record and the statements of the Veteran.  Additionally, 
clinical findings which are pertinent to the criteria 
applicable for rating the Veteran's low back disability were 
provided.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  

In this regard, after a careful review of the entire claims 
file it appears that an October 2005 VA examination referred 
to by the Veteran, the report of which is not in the claims 
file, actually took place in October 2004.  The report of 
the 2004 VA examination is in the claims file.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claims.



Increased Evaluation 

Disability ratings are based on average impairment in 
earning capacity resulting from a particular disability, and 
are determined by comparing symptoms shown with criteria in 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether 
the Veteran is entitled to staged ratings at any time during 
the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Spine disabilities (Diagnostic Codes 5235 to 5243) are 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula), unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (Incapacitating Episodes Formula) (Diagnostic Code 
5243).

The General Rating Formula provides an evaluation of 100 
percent for unfavorable ankylosis of the entire spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  No other 
evaluation in excess of 60 percent is provided.

Note (1) to the General Rating Formula provides that any 
associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) is to be rated 
either under the General Rating Formula, or under the 
Incapacitating Episodes Formula, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  An evaluation in excess of 60 
percent is not provided based on incapacitating episodes.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record (which includes VA 
and private treatment records and VA examination reports), 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim for an evaluation in excess of 
60 percent for degenerative disc disease and degenerative 
joint disease, lumbosacral and thoracic spine, under any 
applicable Diagnostic Code on an extra-schedular basis.

The evidence of record dated throughout the appeal period is 
simply negative for unfavorable ankylosis of the entire 
spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  See VA 
examination reports dated in October 2004 and October 2009.  

The Board is aware that the Veteran complains of severe low 
back pain, rated as 10/10 and increasing with walking more 
than 20 feet, sitting more than 15 minutes, standing more 
than 5 minutes and lifting more than 5 pounds.  See October 
2009 VA examination report.  In response to the Board's 
December 2007 remand, the October 2009 VA examination report 
also notes that the Veteran's use of ibuprofen results in 
drowsiness and sleepiness.   

Lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In this 
case, however, the Board finds that the effects of pain 
reasonably shown by the record to be due to the Veteran's 
service-connected degenerative disc disease and degenerative 
joint disease, lumbosacral and thoracic spine, are 
contemplated in the 60 percent disability rating.  The 
evidence, including the VA examination reports, simply does 
not show that pain, due to the service-connected back 
disability, has caused functional loss comparable to the 
criteria for an increased disability rating discussed above.  
38 C.F.R. §§ 4.40, 4.45; see DeLuca, supra.

Similarly, the evidence of record is simply negative for 
associated objective neurologic abnormalities, except as to 
sciatica, as discussed below.  In this regard, a September 
2003 VA outpatient treatment report provides that there were 
no signs of acute neurological deficits or bowel/bladder 
problems.  The October 2004 VA examination report provides 
that deep tendon reflexes were +1, there was slight 
decreased sensation to pinprick over the left posterior 
calf, strength was normal in the lower extremities and 
peripheral pulses were normal.  The October 2009 VA 
examination report provides that sensation was intact in the 
Veteran's lower extremities, there was no muscle atrophy, 
deep tendon reflexes were intact, and strength was intact.  
Thus, an increased evaluation is not warranted under Note 
(1) to the General Rating Formula.

With respect to an extraschedular evaluation, 38 C.F.R. § 
3.321(b)(1) (2009) provides that ratings are to be based as 
far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  
Initially, there must be a comparison between the level of 
severity and the symptomatology of the claimant's disability 
with the established criteria provided in the rating 
schedule for a given disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the disability picture is contemplated by the rating 
schedule, the assigned evaluation is therefore adequate, and 
no referral for extraschedular consideration is required.  
See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or the Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  If so, 
then the case must be referred to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for the completion of the third step - a determination of 
whether, to accord justice, the claimant's disability 
picture requires the assignment of an extraschedular rating.  
See Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, there is no indication in the objective 
record that the schedular rating criteria are inadequate to 
rate the Veteran's degenerative disc disease and 
degenerative joint disease, lumbosacral and thoracic spine.  
There is no suggestion that the rating criteria do not 
reasonably describe the claimant's disability level and 
symptomatology.  There has been no demonstration of an 
exceptional or unusual disability picture, to include marked 
interference with employment or frequent periods of 
hospitalization, so as to render impractical the application 
of the regular schedular standards.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule, the assigned evaluation is therefore adequate, and 
no referral for extraschedular consideration is required.

In sum, the medical evidence demonstrates that the Veteran 
is not entitled to an evaluation in excess of 60 percent for 
degenerative disc disease and degenerative joint disease, 
lumbosacral and thoracic spine, to include on an extra-
schedular basis.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Secondary Service Connection 

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
an established service-connected disorder.  38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary 
service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen.

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds 
that the evidence supports the Veteran's claim for service 
connection for left sciatica, secondary to service-connected 
degenerative disc disease and degenerative joint disease, 
lumbosacral and thoracic spine.  

In so finding, the Board observes that the Veteran's 
service-connected low back disability was originally 
identified as residuals of compression fracture, L1.  
Thereafter, a March 2001 rating decision granted service 
connection for degenerative disc disease and degenerative 
joint disease, lumbosacral and thoracic spine, and noted 
that they were previously rated as residuals, compression 
fracture, L1.  

The record contains a March 2002 medical opinion from the 
Veteran's treating VA physician describing the symptoms of 
the Veteran's service-connected low back disability.  The VA 
physician states that the Veteran had radiculopathy 
associated with his herniated disc and compression fracture 
at L1.  These all began when he hurt himself during a 
military jump in the 1970's.  

The record also contains a January 2004 VA outpatient 
assessment that the Veteran had chronic pain syndrome 
secondary to degenerative disc disease, lumbar spine with 
radiculopathy.  The report of the October 2004 VA 
examination provides an assessment of degenerative disc 
disease and joint disease, lumbar spine with radiculopathy; 
and probable left sciatica.  The examiner expressed the 
opinion that the sciatica was secondary to the Veteran's 
lumbar radiculopathy.

As the foregoing evidence reflects that the Veteran's 
sciatica is associated with his radiculopathy, and that his 
radiculopathy is associated with his service-connected 
compression fracture at L1 and degenerative disc disease, 
lumbar spine, secondary service connection for left sciatica 
is warranted.  




ORDER

An evaluation in excess of 60 percent for degenerative disc 
disease and degenerative joint disease, lumbosacral and 
thoracic spine, is denied.  

Service connection for left sciatica, secondary to 
degenerative disc disease and degenerative joint disease, 
lumbosacral and thoracic spine, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


